DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (US-20060053659). Regarding Claim 1, Johnson discloses an article 10 of footwear, comprising: an upper 14; a sole structure 12; and a motorized (spring motor) tensioning device 200 seated in the sole structure and comprising: a cam device 298; a spool 294,306; a tensile element 26,28 wound, at least in part, around the spool; a driveshaft 218 extending through the spool and coupled to the cam device to deliver torque to the cam device to cause the spool to turn to increase or decrease tension on the tensile element; and an engagement plate 316 configured to: engage with and receive torque from the cam device; couple to the spool in an engaged state to cause the spool to rotate with the drive shaft; and space apart from the spool in a disengaged state to cause the spool to rotate independently of the drive shaft (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 8, Johnson discloses the tensile element is substantially wound around the spool when the article of footwear is under tension and substantially unwound from the spool when the article of footwear is loosened (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 9, Johnson discloses the first tensile element can be freely unwound from the spool system in the disengaged state (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).
Regarding Claim 10, Johnson discloses the spool is substantially elongated and includes a substantially cylindrical shape, wherein the spool comprises an opening extending between a first spool end and a second spool end, and wherein the driveshaft extends through the opening (opening through which 218 passes) (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 13, Johnson discloses the motorized tensioning system and a motor assembly (spring motor assembly 302,304,318 that is configured to transmit torque to the driveshaft are disposed in a housing, the housing seated in the sole structure (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 14, Johnson discloses a method of controlling, in an article 10 of footwear, a motorized tensioning device having a spool 294, 306, the method comprising: turning a driveshaft 218 in a first direction, causing the driveshaft to turn a cam device 298 in the first direction, causing a ramped edge of the cam device to push against a lower surface of an engagement plate 316 such that a rotation of the cam device increases an axial distance between the cam device and the engagement plate; increasing the axial distance between the spool is coupled to the cam device and the engagement plate, thereby transitioning the spool system from an engaged state to a disengaged state; and in the disengaged state, imparting a force on one of an upper of the article of footwear and a tensile element of the article of footwear to freely unwind the tensile element around the spool (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 15, Johnson discloses turning a driveshaft in a second direction, the second direction being a direction opposite to that of the first direction, the driveshaft turning a cam device in the second direction; and  33WO 2018/094156PCT/US2017/062190 decreasing an axial distance between the cam device and the engagement plate, thereby transitioning the spool system from the disengaged state to the engaged state (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 16, Johnson discloses in the engaged state, turning the spool in the second direction to wind the tensile element about the spool (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 11,154,119. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-15 of U.S. Patent No. 11,154,119. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent are narrower in scope than the instant claims. Therefore, the claims of the U.S. Patent include all of the limitations of the instant claims with some additional limitations.  As such the claims of the U.S. Patent read on the instant claims and render the instant claims unpatentable under obvious type anticipatory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619